DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
in claim 13, line 9, beginning of the line, the term “ofthe eye” should instead read “of the eye”.
in claim 13, last line, the term “theeye at the first depth” should instead read: “the eye at the first depth”.
Appropriate correction is required.

Double Patenting
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, 18-22 and 24-26 of U.S. Patent No. 11039901. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are directed towards a computer readable medium to perform a set of steps or algorithm.  However, the method steps/ algorithm claimed have been already claimed in claims of patent 11,039,901. Since the method disclosed in patent 11,039,901 are computer implemented, it would have been obvious to a person of ordinary skill level in the art to implement the steps of the method claimed in patent 11,039,901 in the form of a computer readable medium according to claims 1-20 of instant application in order to perform the steps of the method using a computer. 
 In particular, claims 1-5, 7-13, 18-22 and 24-26 of U.S. Patent No. 11039901 disclsoe a method of stereoscopically guiding a surgeon in performing a surgical procedure on an eye, wherein the method comprises the steps of recording a patient specific pre-operative still image of the eye, recording left and right images of the eye using a real time multidimensional visualization module, generating at least one specific visual feature in the at least one real time visualization being characterized by a first depth, produce at least one visual reference indicium   being characterized by a second depth, aligning the virtual surgical reference indicium, and adjusting at least a portion of the patient-specific pre-operative still image so that the second depth of the virtual surgical reference coincides with the first depth of the real time visualization for display. 
Claims 1-5, 7-13, 18-22 and 24-26 of U.S. Patent No. 11039901 fail to disclose a computer readable medium performing the method.
However, it would have been obvious to a person of skill in the art at the time of the filing of the invention to modify the method disclosed in patent No. 11039901 and implement it on a computer readable medium according to claims of instant application sine the method disclose in patent No. 11039901 is a computer implemented method and therefore renders obvious a CRM to implement the steps of the method.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claims 1 and 13 each recite: 
“a computer readable medium storing a set of computer instructions …”.  The computer readable medium claimed includes both transitory and non-transitory types of computer readable mediums. However, transitory forms of signal such as a computer readable transitory medium, while physical and real, do not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or manufacture, therefore, as such, a transitory computer readable medium does not fall within any statutory category. Since the claim fails to specify which type of computer readable medium is claimed, the claims include both transitory and non-transitory type and as such fails to be directed to any of the statutory categories of subject matter. The applicant is advised to specifically recite the term “a non-transitory computer readable medium storing a set of computer instructions” in order to overcome the rejection.
Claims 2-12 and 14-20 each depend upon claims which are directed towards non-statutory subject matter and are considered themselves to be directed towards non-statutory subject matter due to their dependency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793